                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

               Plaintiff,

v.                                                  Case No: 2:18-cv-485-FtM-38MRM

WILBUR SMITH LAW FIRM,
JOSEPH VIACAVA, SAWYER
SMITH, RYAN DOYLE and GERALD
OLIVIO,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is Plaintiff David Hastings’s Motion for Relief from Order Under

Rule 60(b). (Doc. 14). Hastings seeks relief from this Court’s Order (Doc. 11), which

dismissed his action without prejudice for failure to plead diversity jurisdiction. Attached

to his Motion is an Amended Complaint that, according to Hastings, properly pleads

diversity. (Doc. 14-1). Because the Court’s Order dismissing his case was without

prejudice (Doc. 11), there is no need to seek relief from the Order under Rule 60(b); and

Hastings may file his Amended Complaint. Therefore, the Court denies the Motion for




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Relief from Order Under Rule 60(b), but the Clerk is directed to accept the Amended

Complaint attached to this Motion (Doc. 14-1) and file it as a new docket entry.

      Accordingly, it is now

      ORDERED:

      1. Motion for Relief from Order Under Rule 60(b) (Doc. 14) is DENIED.

      2. The Clerk is DIRECTED to file the attached amended complaint (Doc. 14-1) as

          Hastings’s Amended Complaint on the docket as a separate entry.

      DONE and ORDERED in Fort Myers, Florida this 23rd day of January, 2019.




Copies: All Parties of Record




                                            2
